PER CURIAM.
We affirm Charles Grau’s conviction and sentence for aggravated battery with great bodily harm, but remand for correction of two scriveners’ errors in the second amended probation .order. First, the order incorrectly reflects that Grau entered a guilty plea to the aggravated battery charge, rather than noting that Grau was found guilty following a jury trial. Second, the order conflicts with the trial court’s sentencing order and oral pronouncement regarding the imposition of the public defender appointed counsel application fee.
AFFIRMED; REMANDED for correction of scriveners’ errors.
EVANDER, BERGER and EDWARDS, JJ., concur.